Case: 4:12-md-02382-HEA Doc. #: 229 Filed: 08/16/21 Page: 1 of 3 PageID #: 15272




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MISSOURI

IN RE: EMERSON ELECTRIC CO. )
WET/DRY VAC MARKETING AND )
SALES LITIGATION,           )                MDL No. 2382
                            )
                            )                Civil Action No. 4:12-md-2382-HEA
                            )
THIS DOCUMENT APPLIES TO: )
                            )
ALL ACTIONS                 )


    MOTION TO EXCLUDE THE OPINIONS OF LAURENCE W. NAGEL

      Defendant Emerson Electric Co. (“Emerson”) moves to exclude the expert

testimony and report of Plaintiffs’ expert Laurence W. Nagel.

      Emerson hereby incorporates its Memorandum of Law in Support of its

Motion to Exclude the Opinions of Laurence W. Nagel (“Memorandum”) and the

exhibits attached to the Memorandum just as if they were explicitly set forth

herein.

      WHEREFORE, Emerson respectfully requests the Court exclude the expert

testimony and report of Plaintiffs’ expert Laurence W. Nagel and for such other and

further relief to Emerson this Court deems just and proper.
Case: 4:12-md-02382-HEA Doc. #: 229 Filed: 08/16/21 Page: 2 of 3 PageID #: 15273




Dated: August 16, 2021              Respectfully submitted,

                                    HUSCH BLACKWELL LLP

                              By:   /s/Joseph C. Orlet
                                    Joseph C. Orlet, #37732MO
                                    Matthew R. Grant, #50312MO
                                    190 Carondelet Plaza, Suite 600
                                    St. Louis, Missouri 63105
                                    (314) 480-1500
                                    (314) 480-1505 Fax
                                    joseph.orlet@huschblackwell.com
                                    matt.grant@huschblackwell.com

                                    Michael Klebanov, #66540MO
                                    750 17th Street, NW, Suite 900
                                    Washington, D.C. 20006-4675
                                    (202) 378-2363
                                    (202) 378-2319 Fax
                                    Michael.Klebanov@huschblackwell.com

                                           and

                                    DOWD BENNETT

                                    James F. Bennett, #46826MO
                                    Hannah F. Preston, #59296MO
                                    7733 Forsyth, Suite 1900
                                    St. Louis MO 63105
                                    (314) 889-7300 (Phone)
                                    (314) 863-2111 (Fax)
                                    jbennett@dowdbennett.com
                                    hpreston@dowdbennett.com

                              Attorneys for Defendant Emerson Electric Co.




                                       2
Case: 4:12-md-02382-HEA Doc. #: 229 Filed: 08/16/21 Page: 3 of 3 PageID #: 15274




                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 16th day of August, 2021, the
foregoing was filed electronically with the Clerk of the Court for the United States
District Court for the Eastern District of Missouri, Eastern Division, and was
served by operation of that Court’s electronic filing system, upon all counsel of
record entered in this matter.


                                              /s/ Joseph C. Orlet




                                         3
